         Case 1:04-cv-01173-PLF Document 304 Filed 03/10/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                             )
ESTATE OF ESTHER KLIEMAN, et al.,            )
                                             )
                              Plaintiffs,    )
v.                                           ) No. 1:04-cv-01173-PLF
                                             )
PALESTINIAN AUTHORITY, et al.,               )
                                             )
                              Defendants.    )
                                             )

         CONSENT MOTION TO WITHDRAW APPEARANCES AS COUNSEL

       Mark J. Rochon, Laura G. Ferguson, and Timothy P. O’Toole of Miller & Chevalier

Chartered hereby move, pursuant to Local Civil Rule 83.6(c), to withdraw their appearances in

this case as attorneys for the Palestinian Authority (“PA”) and Palestine Liberation Organization

(“PLO”), as well as the appearances of former Miller & Chevalier attorneys Richard A. Hibey,

Charles F.B. McAleer, Jr., and Lamia R. Matta.

       1.      The PA and PLO retained Miller & Chevalier to represent them in this litigation

in 2007. The following Miller & Chevalier attorneys entered their appearances: Richard A.

Hibey (ECF No. 73), Mark J. Rochon (ECF No. 74), Timothy P. O’Toole (ECF No. 104),

Charles F.B. McAleer, Jr. (ECF No. 86), Lamia R. Matta (ECF No. 106), and Laura G. Ferguson

(ECF No. 254).

       2.      In late February and early March of 2015, the PA and PLO retained new counsel

at Squire Patton Boggs (U.S.) LLP, who entered their appearances on behalf of the PA and PLO:

John A. Burlingame (ECF No. 281), Mitchell R. Berger (ECF No. 287), and Alexandra E.

Chopin (ECF No. 288). Miller & Chevalier ceased representing the PA and PLO at that time.
           Case 1:04-cv-01173-PLF Document 304 Filed 03/10/21 Page 2 of 3




       3.      On March 3, 2015, the Court dismissed the PA and PLO from the case for lack of

personal jurisdiction. ECF Nos. 283 and 284. The docket for this case stated that the case was

terminated on March 4, 2015. Given that the litigation before this Court had ended, the Miller &

Chevalier attorneys did not take steps in March 2015 to officially withdraw their appearances.

       4.      Following a prolonged appeal and the enactment of legislation addressing

personal jurisdiction over the PA and PLO, “[o]n August 18, 2020, the United States Court of

Appeals for the District of Columbia Circuit remanded this case to this Court for further

proceedings in light of the passage of the Promoting Security and Justice for Victims of

Terrorism Act of 2019 (“PSJVTA”), H.R. 1865, 116th Cong., § 903 (Dec. 20, 2019).” ECF No.

298 at 1. On December 2, 2020, the Court entered an order allowing the Plaintiffs to engage in

limited jurisdictional discovery. ECF No. 298.

       5.      Given that the case is now active before this Court, the undersigned seeks to

formally withdraw their appearances and those of former Miller & Chevalier attorneys Richard

A. Hibey, Charles F.B. McAleer, Jr., and Lamia R. Matta. Mr. Hibey is retired from the active

practice of law, Mr. McAleer has joined another firm, and Ms. Matta is working as an in-house

counsel.

       6.      Counsel for Plaintiffs and Defendants have consented to the relief sought in this

motion. Moreover, the PA and PLO are not prejudiced by the withdrawal of the Miller &

Chevalier attorneys because the Defendants have been represented by attorneys from Squire

Patton Boggs (U.S.) LLP since 2015.




                                                 2
        Case 1:04-cv-01173-PLF Document 304 Filed 03/10/21 Page 3 of 3




March 10, 2021                      Respectfully submitted,

                                      /s/ Laura G. Ferguson
                                    Laura G. Ferguson (#433648)
                                    Timothy P. O’Toole (#469800)
                                    Mark J. Rochon (#376042)
                                    MILLER & CHEVALIER CHARTERED
                                    900 Sixteenth St. NW
                                    Black Lives Matter Plaza
                                    Washington D.C. 20006
                                    Tel.: (202) 626-5800
                                    Fax.: (202) 626-5801
                                    Email: lferguson@milchev.com
                                    Email: totoole@milchev.com
                                    Email: mrochon@milchev.com

                                    Former Attorneys for Defendants the Palestinian
                                    Authority and Palestine Liberation Organization




                                       3
